DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to process for making a cable, classified in Y10T29/49149.
II. Claims 15-20, drawn to a method of deploying a cable into a wellbore, classified in H01B7/046.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as seam welding and drawing down the metallic layer and subcombination II has separate utility such as connecting the cable to a wellbore tool.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification and due to their recognized divergent subject matter, thus, the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries and the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with EILEEN PAPE on September 14, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification
A new title is required that is clearly indicative of the ELECTED invention to which the claims are directed. 
The following title is suggested: --PROCESSES FOR MAKING ELECTRICAL CABLES--.
The disclosure is objected to because of the following informalities: “laye” (claim 2, last word) should be changed to: --layer--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent  9,725,997 to Pinkston et al in view of U.S. Patent 4,847,448 to Saito.
Regarding claims 1, 3 and 6-9, Pinkston et al disclose processes for making cables, comprising: cabling three insulated electrical conductors (67/87) and metallic elements (71/73/83/91/93/99) together (see Figs. 6-7); seam welding a metallic layer (79/103) about the three insulated electrical conductors and the metallic elements (see Col. 6, line 36 Col. 7, line 17), wherein the metallic elements partially fill an interstitial space located between the three insulated electrical conductors and the metallic layer (see Figs. 6-7); and drawing down the metallic layer (79/103) about the three insulated electrical conductors (67/87) and the metallic elements to produce an electrical cable (see Col. 6, lines 40-42 and Col. 7, line 21), wherein the three insulated electrical conductors (67/87) each comprise: an electrically conductive core; a layer of electrically insulating material (69/89) disposed about the electrically conductive core, except for a layer of metallic strands disposed about the layer of electrically insulating material and a metallic sleeve and heat diffusing tape disposed about the metallic strand (claims 3 and 6-8).
Sato teaches an electrical conductor (see Fig. 1) comprises conductive core (1), a layer of electrically insulative material (2) disposed about the core (1) and a layer of metallic strands (not label) and diffusing tape (4) disposed about the layer of core and metallic layer (3) disposed about the metallic strands for improving high frequency shielding characteristics (see Abstract).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the invention of Pinkston et al by utilizing the insulated electrical conductors having metallic strands disposed about the insulating layer of the cable core as taught by Sato for improving the shielding characteristics of the cable.
	Regarding claims 11-14, Pinkston et al disclose an unfilled space permits a fluid to flow through the electrical cable (see Col. 6, lines 1-2) and the one or more metallic elements comprise one or more metallic tubes (77/83/97), and wherein one or more electrical conductors, one or more optical fibers (73), or a combination thereof is disposed within the one or more metallic tubes and a gap is present between the metallic layer and the at least one insulated electrical conductor and the metallic layer comprises a welded seam (43).

Claims 2, 4, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pinkston et al in view of Sato as applied above, and further in view of U.S. Patent Application 2014/0190706 to Varkey et al.
Pinkston/Sato as applied and relied above do not disclose the step of pressure testing the electrical cable by introducing a fluid at an elevated pressure into the interstitial space located between the three insulated electrical conductors and the metallic layer.  Varkey et al teach the step of pressure testing a seam weld cable (see Fig. 4) to check the integrity of the cable.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the invention of Pinkston/Sato to utilizing the process of pressure testing the welded cable for verifying the integrity of the electrical cable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited for their general teachings of making an electrical cable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/September 27, 2022 	                                           Primary Examiner, Art Unit 3729